DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim term “having” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “having” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.

Additionally regarding claim 1, the claim recites “a distal portion of a medical elongated body” in both lines 1-2 and 3-4. It is unclear if the elements of lines 3-4 are intended to be new, distinct elements from those in lines 1-2, or if they are intended to draw antecedence from the elements in lines 1-2. For examination purposes, the elements in lines 3-4 will be interpreted as drawing antecedence from the elements in lines 1-2.
Regarding claim 2, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “has” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Regarding claim 3, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “has” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Regarding claim 5, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “has” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.

Regarding claim 9, the claim recites the limitation “the outer covering layer” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be understood to depend from claim 2.
Regarding claim 10, the claim recites the limitation “the outer covering layer” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be understood to depend from claim 2.
Regarding claim 11, the claim term “having” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “having” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Additionally regarding claim 11, the claim recites “a medical elongated body” in both line 2 and line 3. It is unclear if the element of line 3 is intended to be a new, distinct element from that in line 2, or if it is intended to draw antecedence from the element in line 2. For examination purposes, the element in line 3 will be interpreted as drawing antecedence from the element in line 2.
Regarding claim 12, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “has” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.

Regarding claim 15, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “has” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Regarding claim 18, the claim recites the limitation “the outer covering layer” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be understood to depend from claim 12.
Regarding claim 19, the claim recites the limitation “the outer covering layer” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be understood to depend from claim 12.
Regarding claim 20, the claim recites the limitation “the outer covering layer” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be understood to depend from claim 12.
Claims 4, 6, 7, 14, 16, and 17 are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 11, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10799211 B2, hereinafter Nordgren.
Regarding claim 1, Nordgren discloses a cover application device for putting a cover portion on a distal portion of a medical elongated body (abstract), the device comprising: a cover portion (sheath 10) configured to be put on a distal portion of a medical elongated body (ultrasound transducer 40, Figs. 2-4, Col. 3 lines 40-41); and an attachment tool (ring 20) having a lumen into which the medical elongated body is insertable (interior of ring 20, see Fig. 2, Col. 3 lines 37-39) and having at least a portion of an outer peripheral surface covered with the cover portion (Figs. 1-4, portion of the exterior of ring 20 is covered with sheath 10).
Regarding claim 3, Nordgren discloses the cover application device according to claim 1, wherein the cover portion has a proximal side opening portion which is open on a proximal side (Col. 3 line 25, open end of sheath 10, seen in Figs. 1-4), and an attachment portion which is located on a distal side of the proximal side opening portion and to which the distal portion of the medical elongated body is to be abutted (Col. 3 line 25, closed end of sheath 10, seen in Figs. 1-4).
Regarding claim 5, Nordgren discloses the cover application device according to claim 1, wherein the attachment tool has a communication section which allows the outer peripheral surface and the lumen to communicate with each other (Fig. 25, either of the oblong opening at the lip 22 of ring 20, or break 21 of ring 20).
Regarding claim 6, Nordgren discloses the cover application device according to claim 5, wherein the communication section is a slit which extends from a distal end to a proximal end of the outer peripheral surface (Fig. 25, break 21 of ring 20).

Regarding claim 11, Nordgren discloses a medical elongated body set comprising: a medical elongated body (ultrasound transducer 40); a cover portion (sheath 10) configured to be put on a distal portion of a medical elongated body (ultrasound transducer 40, Figs. 2-4, Col. 3 lines 40-41); and an attachment tool (ring 20) having a lumen into which the medical elongated body is insertable (interior of ring 20, see Fig. 2, Col. 3 lines 37-39) and having at least a portion of an outer peripheral surface covered with the cover portion (Figs. 1-4, portion of the exterior of ring 20 is covered with sheath 10).
Regarding claim 13, Nordgren discloses the medical elongated body set according to claim 11, wherein the cover portion has a proximal side opening portion which is open on a proximal side (Col. 3 line 25, open end of sheath 10, seen in Figs. 1-4), and an attachment portion which is located on a distal side of the proximal side opening portion and to which the distal portion of the medical elongated body is to be abutted (Col. 3 line 25, closed end of sheath 10, seen in Figs. 1-4).
Regarding claim 15, Nordgren discloses the medical elongated body set according to claim 11, wherein the attachment tool has a communication section which allows the outer peripheral surface and the lumen to communicate with each other (Fig. 25, either of the oblong opening at the lip 22 of ring 20, or break 21 of ring 20).
Regarding claim 16, Nordgren discloses the medical elongated body set according to claim 15, wherein the communication section is a slit which extends from a distal end to a proximal end of the outer peripheral surface (Fig. 25, break 21 of ring 20).
Regarding claim 17, Nordgren discloses the medical elongated body set according to claim 15, wherein the communication section is a hole portion (Fig. 25, oblong opening at the lip 22 of ring 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nordgren in view of itself.
Regarding claim 4, another embodiment Nordgren discloses the cover application device according to claim 1, wherein a thickness of a proximal portion of the cover portion is equal to or smaller than a thickness of a distal portion of the cover portion (Figs. 17a-17d, cylindrical sheath 312).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Nordgren such that a thickness of a proximal portion of the cover portion is equal to or smaller than a thickness of a distal portion of the cover portion, as taught by another embodiment of Nordgren, as a simple substitution of one element (the cylindrical sheath 312) for another (the sheath 10 with undisclosed evenness/taper) for the predictable result of having a sheath designed to surround an ultrasound transducer.
Regarding claim 14, another embodiment Nordgren discloses the medical elongated body set according to claim 11, wherein a thickness of a proximal portion of the cover portion is equal to or smaller than a thickness of a distal portion of the cover portion (Figs. 17a-17d, cylindrical sheath 312).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the medical elongated body set of Nordgren such that a thickness of a proximal portion of the cover portion is equal to or smaller than a thickness of a distal portion of the cover portion, as taught by another embodiment of Nordgren, as a simple substitution of .

Claims 2, 8-10, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nordgren in view of US 8211039 B2, hereinafter Kato.
Regarding claim 2, Nordgren discloses the cover application device according to claim 1, wherein the cover portion has a cover main body (sheath 10).
Nordgren does not disclose the cover portion having an outer covering layer which covers at least a portion of an outer surface of the cover main body and is formed of a material different from that of the cover main body.
However, Kato teaches a cover portion (synthetic layer 6 and hydrophilic polymer 7, Fig. 1), wherein the cover portion has a cover main body (synthetic layer 6) and an outer covering layer (hydrophilic polymer 7) which covers at least a portion of an outer surface of the main cover body (Col. 7 lines 10-18) and is formed of a material different from that of the cover main body (Col. 7 lines 10-18, synthetic layer 6 is polyurethane or PTFE, hydrophilic polymer is polyvinylpyrrolidone).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nordgren such that the cover portion has an outer covering layer which covers at least a portion of an outer surface of the cover main body and is formed of a material different than that of the cover main body, as taught by Kato, in order to have a coating that exhibits lubricity when moistened.
Regarding claim 8, Nordgren in view of Kato teaches the cover application device according to claim 2, wherein a friction coefficient of an inner surface of the cover portion is higher than a friction coefficient of the outer covering layer (Nordgren uses band 30 to increase friction between ring 20 and 
Regarding claim 9, Nordgren in view of Kato teaches the cover application device according to claim 2, wherein the cover portion comes into contact with an outer peripheral surface of the attachment tool (Nordgren Fig. 1, sheath 10 is wrapped around outer peripheral surface of ring 20) in a state where at least a portion of the outer covering layer is turned inside out so as to face inward (pressure could be applied to the outer surface of closed end of sheath 10 such that this state would be achieved, and the open end of sheath 10 would still be wrapped around outer peripheral surface of ring 20).
Regarding claim 10, Nordgren in view of Kato teaches the cover application device according to claim 2, wherein the outer covering layer is formed of a hydrophilic polymer (Kato, hydrophilic polymer 7).
Regarding claim 12, Nordgren discloses the medical elongated body set according to claim 11, wherein the cover portion has a cover main body (sheath 10).
Nordgren does not disclose the cover portion having an outer covering layer which covers at least a portion of an outer surface of the cover main body and is formed of a material different from that of the cover main body.
However, Kato teaches a cover portion (synthetic layer 6 and hydrophilic polymer 7, Fig. 1), wherein the cover portion has a cover main body (synthetic layer 6) and an outer covering layer (hydrophilic polymer 7) which covers at least a portion of an outer surface of the main cover body (Col. 7 lines 10-18) and is formed of a material different from that of the cover main body (Col. 7 lines 10-18, synthetic layer 6 is polyurethane or PTFE, hydrophilic polymer is polyvinylpyrrolidone).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the set of Nordgren such that the cover portion has an outer covering 
Regarding claim 8, Nordgren in view of Kato teaches the medical elongated body set according to claim 12, wherein a friction coefficient of an inner surface of the cover portion is higher than a friction coefficient of the outer covering layer (Nordgren uses band 30 to increase friction between ring 20 and an inner surface of sheath 10, Kato uses a hydrophilic polymer 7 for lubricating properties and an inner surface of synthetic layer 6 would not be lubricated).
Regarding claim 9, Nordgren in view of Kato teaches the medical elongated body set according to claim 12, wherein the cover portion comes into contact with an outer peripheral surface of the attachment tool (Nordgren Fig. 1, sheath 10 is wrapped around outer peripheral surface of ring 20) in a state where at least a portion of the outer covering layer is turned inside out so as to face inward (pressure could be applied to the outer surface of closed end of sheath 10 such that this state would be achieved, and the open end of sheath 10 would still be wrapped around outer peripheral surface of ring 20).
Regarding claim 10, Nordgren in view of Kato teaches the medical elongated body set according to claim 12, wherein the outer covering layer is formed of a hydrophilic polymer (Kato, hydrophilic polymer 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791